DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 17/054,402 in response to an amendment filed on 03/17/2022; the original application filed on 11/10/2020. Claims 7-27 are currently pending and have been considered below. Claims 1-6 and 28 have been cancelled. Claims 7 and 25-27 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/02/2022, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: [Both claims are identical]. Claims depend, directly or indirectly, from claim 7. Appropriate correction is required.
Claims 13, 14 and 15 are objected to because of the following informalities: [Claims are identical]. Claims depend, directly or indirectly, from claim 7. Appropriate correction is required.
Claims 16-21 are objected to because of the following informalities: [Claims are identical]. Claims depend, directly or indirectly, from claim 7. Appropriate correction is required.
Claims 22-24 are objected to because of the following informalities: [Claims are identical]. Claims depend, directly or indirectly, from claim 7. Appropriate correction is required.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 03/17/022, with respect to limitations listed below, have been fully considered but they are not persuasive.
Applicant’s arguments: that the prior art Xue et al. does not teach “a first synchronization signal/physical broadcast channel SS/PBCH block indicating a first information element regarding a subcarrier offset and a second information element regarding a downlink control channel for a system information”.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Xue et al. does disclose a first information element regarding a subcarrier offset and a second information element regarding a downlink control channel for a system information, please see Xue et al. Paragraph [0069], (Referring to FIG. 2, the transmission of the synchronization signals (e.g., primary synchronization signal (PSS) and secondary synchronization signal (SSS)) and broadcast channel (e.g., physical broadcast channel (PBCH)) is limited within a pre-defined bandwidth BW0 in the center of the system bandwidth, which is accessible to all UEs). Also, see Paragraph [0139], (the synchronization signals and PBCH are transmitted in the same frequency location, the offset between the center frequency of synchronization signals and the carrier center frequency can be indicated in the MIB). Please also see Paragraph [0075], (The numerology used by the physical downlink control channel (PDCCH) may be different from that for synchronization and PBCH transmission, the related parameters (e.g., subcarrier spacing, CP pattern) can be indicated in the MIB), wherein as shown in the above paragraphs and further explained in figure two, system bandwidth “SSB/PBCH, include an offset and downlink control channel. 
Applicant’s arguments: that the prior art Xue et al. does not teach  “a processor that, when a specific value is indicated in the first information element, determines start and finish positions of a range”.
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Xu et al. does disclose a specific value is indicated in the first information element, determines start and finish positions of a range, the examiner would like to draw attention if Xue et al. Paragraph [0175], (It is possible to indicate UEs about the starting point to monitor the PDCCH; at least the indication can be applied to the subframes where UEs try to read some essential system information, e.g., SIB1. The indication can be carried in MIB (PBCH)). Please also see Paragraph [0177], (There can be 1 bit indication to inform UEs, if the PDCCH starts from the 1.sup.st OFDM symbol or a pre-defined OFDM symbol index in a subframe or slot). Xue et al teaches that the indication carried in an MIB includes a starting point of a range of the PDCCH.
Besides to Xue et al., a 3rd generation partnership project; technical specification group radio access network document submitted with IDS filed on 11/20/2020 also teaches the claimed invention as shown in pages 9, 68 and 76.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-1921 to schedule an interview.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xue et al. (US 2018/0124744 A1).

Regarding claims 7 and 25, a terminal comprising: a receiver that receives a first SS/PBCH block indicating a first information element regarding a subcarrier offset and a second information element regarding a downlink control channel for a system information, [Referring to FIG. 2, the transmission of the synchronization signals (e.g., primary synchronization signal (PSS) and secondary synchronization signal (SSS)) and broadcast channel (e.g., physical broadcast channel (PBCH)) is limited within a pre-defined bandwidth BW0 in the center of the system bandwidth, which is accessible to all UEs. After receiving the PBCH, it is possible that the UEs obtain the system bandwidth, e.g., indicated in the master information block (MIB) carried by PBCH, “wherein the synchronization signal and the PBCH include a first information element including a downlink control channel PDCCH and a second information element including offset between PDCCH and the frequency, see paragraphs 11 and 12”, (Xue et al., Paragraph 69)],
 and a processor that, when a specific value is indicated in the first information element, determines start and finish positions of a range in which a second SS/PBCH block is not present or determines that there is no information for the second SS/PBCH block based on bits included in the second information element, [It is possible to indicate UEs about the starting point to monitor the PDCCH; at least the indication can be applied to the subframes where UEs try to read some essential system information, e.g., SIB1. The indication can be carried in MIB (PBCH). The following options can be considered to indicate the offset to monitor PDCCH in a certain subframe (e.g., for system information reception), (Paragraphs 175-178)].

Regarding claim 26, a base station comprising: a transmitter that transmits a first synchronization signal/physical broadcast channel SS/PBCH block indicating a first information element regarding a subcarrier offset and a second information element regarding a downlink control channel for a system information, [Referring to FIG. 2, the transmission of the synchronization signals (e.g., primary synchronization signal (PSS) and secondary synchronization signal (SSS)) and broadcast channel (e.g., physical broadcast channel (PBCH)) is limited within a pre-defined bandwidth BW0 in the center of the system bandwidth, which is accessible to all UEs. After receiving the PBCH, it is possible that the UEs obtain the system bandwidth, e.g., indicated in the master information block (MIB) carried by PBCH, “wherein the synchronization signal and the PBCH include a first information element including a downlink control channel PDCCH and a second information element including offset between PDCCH and the frequency, see paragraphs 11 and 12”, (Xue et al., Paragraph 69)],
and a processor that, when a specific value is indicated in the first information element, notifies start and finish positions of a range in which a second SS/PBCH block is not present or notifies that there is no information for the second SS/PBCH block based on bits included in the second information element, [It is possible to indicate UEs about the starting point to monitor the PDCCH; at least the indication can be applied to the subframes where UEs try to read some essential system information, e.g., SIB1. The indication can be carried in MIB (PBCH). The following options can be considered to indicate the offset to monitor PDCCH in a certain subframe (e.g., for system information reception), (Paragraphs 175-178)].

Regarding claims 27, a system comprising a terminal and a base station: the terminal comprising: a receiver that receives a first synchronization signal/physical broadcast channel SS/PBCH block indicating a first information element regarding a subcarrier offset and a second information element regarding a downlink control channel for a system information, [Referring to FIG. 2, the transmission of the synchronization signals (e.g., primary synchronization signal (PSS) and secondary synchronization signal (SSS)) and broadcast channel (e.g., physical broadcast channel (PBCH)) is limited within a pre-defined bandwidth BW0 in the center of the system bandwidth, which is accessible to all UEs. After receiving the PBCH, it is possible that the UEs obtain the system bandwidth, e.g., indicated in the master information block (MIB) carried by PBCH, “wherein the synchronization signal and the PBCH include a first information element including a downlink control channel PDCCH and a second information element including offset between PDCCH and the frequency, see paragraphs 11 and 12”, (Xue et al., Paragraph 69)],
and a first processor that, when a specific value is indicated in the first information element, determines start and finish positions of a range in which a second SS/PBCH block is not present or determines that there is no information for the second SS/PBCH block based on bits included in the second information element, [It is possible to indicate UEs about the starting point to monitor the PDCCH; at least the indication can be applied to the subframes where UEs try to read some essential system information, e.g., SIB1. The indication can be carried in MIB (PBCH). The following options can be considered to indicate the offset to monitor PDCCH in a certain subframe (e.g., for system information reception), (Paragraphs 175-178)], the base station comprising: a transmitter that transmits the first SS/PBCH block, [Referring to FIG. 2, the transmission of the synchronization signals (e.g., primary synchronization signal (PSS) and secondary synchronization signal (SSS)) and broadcast channel (e.g., physical broadcast channel (PBCH)) is limited within a pre-defined bandwidth BW0 in the center of the system bandwidth, which is accessible to all UEs. After receiving the PBCH, it is possible that the UEs obtain the system bandwidth, e.g., indicated in the master information block (MIB) carried by PBCH, “wherein the synchronization signal and the PBCH include a first information element including a downlink control channel PDCCH and a second information element including offset between PDCCH and the frequency, see paragraphs 11 and 12”, (Xue et al., Paragraph 69)],
and a second processor that, when a specific value is indicated in the first information element, notifies start and finish positions of a range in which a second SS/PBCH block is not present or notifies that there is no information for the second SS/PBCH block based on bits included in the second information element, [It is possible to indicate UEs about the starting point to monitor the PDCCH; at least the indication can be applied to the subframes where UEs try to read some essential system information, e.g., SIB1. The indication can be carried in MIB (PBCH). The following options can be considered to indicate the offset to monitor PDCCH in a certain subframe (e.g., for system information reception), (Paragraphs 175-178)].

Allowable Subject Matter
Claims 8-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478